Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claim is a product by process claim. The product itself does not depend on the process of making it. The product-by-process limitation “bent” of claim 1 and "machined by injection molding" of claim 2 would not be expected to impart distinctive structural characteristics to the device/apparatus. The examiner considers the only characteristics is that the head is made of plastic. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0145048 to Gao in view of US Patent 4,068,332 to Ball. Gao teaches an assembly table comprising two first table leg frames (3) and two second leg frames (21,22). The first table leg frames have a through hole (31) for the hand bolt (9) to pass through and engage a threaded hole (nut) in the second leg frames. A clamping connection (8) is composed of a clamping sleeve (82) is disposed on the first table leg frames and a horizontal clamping shaft . 
Gao does not expressly disclose that the positioning portion extends in a vertical direction and is inserted into the clamping sleeve from a top to bottom direction. Ball teaches a clamping connection that is composed of a clamping shaft (2) that engage a clamping sleeve (4) from a top to bottom direction. The clamping shaft is composed a positioning portion (8,10) that is bent vertically from a main portion as best seen in figure 2. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the assembly table of Gao by replacing the clamping connection with the horizontal shaft with a clamping connection having a vertical shaft as taught by Ball as a functional equivalent alternative connection method between two frame members. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0145048 to Gao in view of US Patent 4,068,332 to Ball as applied to claim 1above, and further in view of US Patent Publication 2018/0355899 to Zhang. Gao in view of Ball is silent to the material of the head of hand bolt and therefore discloses every element as claimed and discussed above except the head of the hand bolt is machined by injection molding. Zhang teaches a hand bolt having threads (12) and a head (11,13,14) made from plastic (Zhang ‘079, par 44). The bolt engages threads to attach two frame members (2,3). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Gao in view of Ball by making the bolt have a plastic head as taught by Zhang as a functional equivalent hand operated bolt.

Response to Arguments
Applicant’s arguments filed 12/01/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637